Citation Nr: 1332821	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a neck disability, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected left heel callous.

3. Entitlement to service connection for a right big toe disability, claimed as secondary to service-connected left heel callous.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service July 1972 to January 1973 and from July 1975 to September 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing before the undersigned Veterans Law Judge at the RO was held in February 2013.  A transcript of the hearing has been associated with the claims file.

In addition, this matter was previously remanded by the Board for further development in May 2012.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues denied in the November 2010 rating decision included the claims identified above and the issue of entitlement to service connection for a back condition (also claimed as a lower back condition).   In January 2011, the Veteran submitted a timely Notice of Disagreement to all the claims and a Statement of the Case was issued in July 2011.  In his October 2011 substantive appeal, the Veteran stated he was only appealing the claims of entitlement to service connection for a left hip condition and a right big toe condition.  However, the claim of entitlement to service connection for a neck disability was included in the Board's May 2012 remand for a Travel Board hearing and subsequently, the undersigned Veterans Law Judge took testimony on this issue.  As such, entitlement to service connection for a neck disability is before the Board.

 The Veteran is currently service-connected for a severe callous on the left heel at a 10 percent disability rating, effective October 13, 2005.

The request to reopen the claim of entitlement to service connection for a neck disability is granted herein, and the merits of the claim is addressed in the REMAND portion of the decision below. 

In addition, the issues of entitlement to service connection for a left hip disability and a right big toe disability, both claimed as secondary to service-connected left heel callous, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A November 2006 rating decision denied the Veteran's original claim for entitlement to service connection for a neck disability.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the November 2006 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a neck disability.


CONCLUSIONS OF LAW

1. The November 2006 rating decision denying entitlement to service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. Since the November 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claims (reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

II. Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

As previously stated, the Veteran's claim was originally denied in a November 2006 rating decision which determined the evidence did not demonstrate that the Veteran's cervical degenerative disc disease was secondary to a normal aging process, not to the service connected left foot.  The Veteran did not appeal the decision.  Therefore, the November 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a neck disability was received prior to the expiration of the appeal period stemming from the November 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In March 2010, the Veteran submitted a request to reopen his claim.  This resulted in the November 2010 rating denial which is the subject of the current appeal. 

According to the record, since the November 2006 rating decision, the Veteran testified under oath before the undersigned Veterans Law Judge that he was told by doctors that because he is walking off balance, due to his service-connected severe calluses of the left heel, his body is off-balance leading to his ailments.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a neck disability, is reopened and, to that extent only, the appeal is granted.





REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As stated above, the Veteran testified at the February 2013 Board hearing that he was told by his doctors that his service-connected severe calluses of the left heel led to imbalance of his body causing his current disabilities.  

The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the Veteran has not yet been afforded VA examinations to clarify his disabilities and obtain etiological opinions.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  The Veteran should be afforded a VA examination for further development in order to clarify the diagnosis and the etiology of the disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed neck disability.  The examiner is asked to determine whether the Veteran's neck disability is at least as likely as not (i.e., 50 percent or greater probability) that any such disability manifested during, or as a result of, active military service. 

The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's neck disability is secondary to the service-connected  severe calluses of the left heel found to be present, meaning proximately due to, the result of, or aggravated by the left heel condition.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed left hip disability.  The examiner is asked to determine whether the Veteran's left hip disability is at least as likely as not (i.e., 50 percent or greater probability) that any such disability manifested during, or as a result of, active military service. 

The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's left hip disability is secondary to the service-connected  severe calluses of the left heel found to be present, meaning proximately due to, the result of, or aggravated by the left heel condition.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed right big toe disability.  The examiner is asked to determine whether the Veteran's right big toe disability is at least as likely as not (i.e., 50 percent or greater probability) that any such disability manifested during, or as a result of, active military service. 

The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's right big toe disability is secondary to the service-connected severe calluses of the left heel found to be present, meaning proximately due to, the result of, or aggravated by the left heel condition.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If the claims are denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period 
of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


